Citation Nr: 0737634	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-28 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for gastritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified before the 
undersigned at a Travel Board hearing in May 2007.  A 
transcript of this hearing is associated with the claims 
folder.  The veteran also requested a hearing before a 
Decision Review Officer at the RO in September 2004.  He was 
scheduled for an August 2005 hearing and was provided notice 
of this hearing in June 2005.  However, in July 2005 
correspondence the veteran withdrew his request for a hearing 
at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that his service-connected gastritis is 
more disabling than currently evaluated.  In short, he 
believes that a disability rating in excess of 10 percent is 
warranted.  Upon further review of the record, the Board 
finds that additional development is needed in this appeal 
with regard to obtaining private treatment records and 
obtaining a new VA examination.

The Board notes that in order to properly evaluate gastritis 
under 38 C.F.R. § 4.114, Diagnostic Code 7307, evidence is 
required that describes any hemorrhage, ulcerated, or eroded 
areas, including any other symptoms.  A 30 percent rating 
requires evidence of chronic gastritis with multiple small 
eroded or ulcerated areas, and a 60 percent rating requires 
evidence of severe hemorrhages or large ulcerated or eroded 
areas.  

The medical evidence of record includes a January 2004 
private treatment report, in which the veteran's private 
physician, Dr. M.A.L., noted that the veteran underwent an 
esophagogastroduodenoscopy (EGD) and was found to have severe 
gastritis with superficial gastric ulcerations.  However, a 
copy of this EGD report is not associated with the claims 
file.   

The veteran underwent a VA examination for his gastritis 
disorder in March 2004.  The examiner provided a history of 
the veteran's gastritis disorder, commented on its severity, 
and ordered an upper gastrointestinal (GI) series.  However, 
the examiner did not order an EGD, noting that the test was 
unnecessary because, according to a January 2004 private 
treatment record, the veteran underwent a recent EGD which 
showed superficial gastric ulcerations.  As noted earlier, 
the record does not contain the EGD report, only reference to 
an EGD.  The examiner diagnosed the veteran with erosive 
gastritis, based on the January 2004 private medical report.  
In fact, the VA examiner actually quoted the conclusions in 
the private medical report.  In regard to the GI series, the 
VA examiner noted that the test revealed moderate to severe 
gastro-esophageal reflux and thickened gastric folds 
consistent with gastritis.  There was no opinion made as to 
whether the veteran has any hemorrhage, ulcerated, or eroded 
areas, and how widespread such areas are, if present.  As 
noted earlier, such information is most useful in properly 
evaluating gastritis under 38 C.F.R. § 4.114, Diagnostic Code 
7307.

Also, during the May 2007 hearing the veteran testified that 
that he has been treated for gastritis every week for years 
by both his private physician and at the Mayo Clinic.  
Specifically, he stated that he has undergone 12 endoscopies 
and two colonoscopies.  There are only three private 
treatment reports regarding the veteran's gastritis in the 
claims folder, one dated in January 2004, a second dated in 
July 2004, and a third dated in May 2007.  The Board believes 
that there may be more private treatment records in existence 
documenting the severity of the veteran's current gastritis 
disorder, which is directly relevant to this appeal.  As 
such, VA should make efforts to assist the veteran in 
obtaining any outstanding relevant treatment records.

In light of the foregoing, this case must be remanded for 
further development, as outlined above.  The Board regrets 
the additional delay in this appeal by issuing this remand, 
but this process is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

Accordingly, the case is REMANDED for the following action:

1.	Request from the veteran and his 
representative a copy of the EGD report 
referenced in the January 2004 private 
treatment record and all other 
available private treatment records 
regarding the veteran's gastritis 
including the 12 endoscopies and two 
colonoscopies the veteran reportedly 
has undergone.  The claimant should 
either submit these reports himself or 
provide the necessary authorization to 
VA (it would expedite the case greatly 
if the veteran were to obtain these 
records himself).  If provided with an 
authorization form, VA should request 
copies of these reports.  All documents 
regarding this request must be 
permanently associated with the claims 
folder.  If the reports are 
unobtainable, this should be noted in 
writing and associated with the claims 
folder.

2.	Schedule the veteran for a VA 
examination to identify the current 
level of impairment resulting from his 
service-connected gastritis.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner should 
indicate in the examination report that 
the veteran's claims folder was 
reviewed prior to the examination.  All 
tests and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  The 
examiner is specifically requested to 
note whether there is evidence of 
eroded areas, ulcerations, or 
hemorrhage, and, if so, describe 
whether any such areas of erosion, 
ulceration, or hemorrhage are isolated, 
multiple, small, or large.  The 
examiner is also requested to comment 
on any other symptoms the veteran is 
currently experiencing that are 
directly related to his gastritis.    

3.	Review the record and ensure that the 
above action is completed.  When 
satisfied that the record is complete 
the claim should be readjudicated.  If 
the claim is still denied please 
furnish the claimant and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow 
the claimant an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

